            Case 4:21-cv-00494-LPR Document 4 Filed 07/27/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

CONRAY CARROLL                                                                   PLAINTIFF
ADC #110901

v.                             Case No. 4:21-cv-00494-LPR-JJV

DEXTER PAYNE, Director, ADC                                                    DEFENDANT


                                            ORDER

       The Court has received a Recommendation from United States Magistrate Judge Joe J.

Volpe. The parties have not filed objections and the time to do so has expired. After a careful

and de novo review of the Recommendation and the record, the Court concludes that the

Recommendation should be, and hereby is, approved and adopted as this Court’s findings in all

respects.

       Accordingly, Plaintiff’s Complaint (Doc. 1) is DISMISSED without prejudice.         The

Court certifies, pursuant to 28 U.S.C. ' 1915(a)(3), that an in forma pauperis appeal from this

Order is considered frivolous and not in good faith.

       IT IS SO ORDERED this 27th day of July 2021.



                                                       ________________________________
                                                       LEE P. RUDOFSKY
                                                       UNITED STATES DISTRICT JUDGE
